                                                                       JS-6
          1
          2                                                            9/16/2019
          3
                                                                        CW
          4
          5
          6
          7
          8                    UNITED STATES DISTRICT COURT
          9                  CENTRAL DISTRICT OF CALIFORNIA
         10
         11   EUFEMIA MORENO,                 CASE NO. 2:19-cv-07603- FMO (Ex)
         12                Plaintiff,         District Judge:   Fernando M. Olguin
         13        vs.                        Magistrate Judge: Charles F. Eick
         14   RITE AID CORPORATION,           ORDER GRANTING THE PARTIES’
              RITE AID, THRIFTY PAYLESS,      JOINT STIPULATION TO: (1)
         15   INC., ESMERELDA MIRANDA,        DISMISS PLAINTIFF’S SIXTH AND
              and DOES 1 to 100, inclusive,   SEVENTH CAUSES OF ACTION
         16                                   WITH PREJUDICE; AND (2) REMAND
                           Defendants.        TO STATE COURT
         17
                                              Complaint Filed: August 1, 2019
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
447648                                           1
                           ORDER GRANTING DISMISSAL AND REMAND
       1                                          ORDER
       2          Upon review and consideration of the Joint Stipulation re: (1) Dismissal of
       3    Plaintiff’s Sixth and Seventh Causes of Action with Prejudice and (2) Remand to
       4    State Court, and with GOOD CAUSE appearing therefor, IT IS HEREBY
       5    ORDERED that:
       6
       7          1.     Plaintiff Eufemia Moreno’s Sixth and Seventh Causes of Action are
       8    dismissed with prejudice.
       9
      10          2.     Plaintiff’s case is remanded to the Superior Court of the State of
      11    California, County of Los Angeles, with notice of remand to be provided by the
      12    Clerk of this Court to the Clerk of the Superior Court from which this case was
      13    originally removed;
      14
      15          3.     The parties shall be responsible for and bear their own attorneys’ fees
      16    and costs in connection with the dismissal of Plaintiff’s Sixth and Seventh Causes
      17    of Action.
      18
      19          IT IS SO ORDERED.
      20
      21    Dated: September 16, 2019                     ____________/s/________________
                                                          FERNANDO M. OLGUIN
      22                                                  United States District Judge
      23
      24
      25
      26
      27
447648 28                                             2
                             ORDER GRANTING DISMISSAL AND REMAND
